DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 14, 16-19, 34, 35, 39, 40, 42, 45-52 and 56 are allowable. Claims 18, 34, 35, 39 and 40 are, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among inventions species, as set forth in the Office action mailed on September 21, 2017, is hereby withdrawn and claims 18, 34, 35, 39 and 40 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Brian Kaufman on April 20, 2022.
The application has been amended as follows: 
Claim 34, lines 11-12 and 15: insert -semiconductor die- and delete “protection circuit” after “first” and “second”, respectively.
Claim 39, lines 2-3: insert -semiconductor die- and delete “protection circuit” after “third”, “first” and “second”, respectively.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not teach or suggest, singularly or in combination, at least the limitations of "providing a first semiconductor die comprising a first transient voltage suppression (TVS) diode; disposing a second semiconductor die comprising a second TVS diode over the first semiconductor die, wherein a first terminal of the first TVS diode is directly electrically coupled to a first terminal of the second TVS diode, and wherein a second terminal of the first TVS diode is directly electrically coupled to a second terminal of the second TVS diode", as recited in claim 14; "providing a first semiconductor die including (comprising) a first transient voltage suppression (TVS) diode; providing a second semiconductor die including (comprising) a second TVS diode; disposing the second semiconductor die over the first semiconductor die with the first discrete TVS diode and the second discrete TVS diode electrically coupled in parallel", as recited in claims 34 and 48; "providing a first semiconductor die comprising a first transient voltage suppression (TVS) diode; providing a second semiconductor die comprising a second TVS diode; disposing the first semiconductor die and the second semiconductor die over a leadframe with the first discrete TVS diode and the second discrete TVS diode coupled in parallel", as recited in claim 42.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEIYA LI whose telephone number is (571)270-1572. The examiner can normally be reached Monday-Friday 7AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYNNE GURLEY can be reached on (571)272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MEIYA LI/Primary Examiner, Art Unit 2811